481 F.2d 1281
Charles G. M'CLARY, Petitioner-Appellant,v.CALIFORNIA ADULT AUTHORITY, CALIFORNIA DEPARTMENT OFCORRECTIONS, Respondent-Appellee.
No. 72-1319.
United States Court of Appeals,Ninth Circuit.
July 23, 1973.

Robert W. Peterson, University of Santa Clara Law School, Santa Clara, Cal., for petitioner-appellant.
Evelle J. Younger, Atty. Gen., Karl J. Uebel, Deputy Atty. Gen., Herbert L. Ashby, Chief Asst. Atty. Gen., Doris H. Maier, Asst. Atty. Gen., Robert R. Granucci, Deputy Atty. Gen., San Francisco, Cal., for respondent-appellee.
Before HAMLEY, BROWNING and CHOY, Circuit Judges.

ORDER

1
On petition for certiorari the judgment of this court, reported at 466 F.2d 1122 (1972), was vacated and the cause remanded to this court for further consideration in the light of Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973).


2
Upon further consideration it is ordered that the judgment of the district court be, and it is hereby, vacated; and the cause is remanded to the District Court for the Northern District of California for further consideration in the light of Gagnon v. Scarpelli.